Exhibit 10.3

CONSOLIDATED GRAPHICS, INC.
ANNUAL INCENTIVE AWARD AGREEMENT

THIS CONSOLIDATED GRAPHICS, INC. ANNUAL INCENTIVE AWARD AGREEMENT (this “Award
Agreement”) evidences the designation of                                    
(the “Participant”) as a Participant under the Consolidated Graphics, Inc.
Annual Incentive Compensation Plan (the “Plan”) subject to the terms, conditions
and limitations applicable to an annual incentive award for the Fiscal Year
ending March 31, 20      (the “Award”).

1. Definitions.

Unless otherwise defined in this Award Agreement, capitalized terms shall have
the meanings assigned to such terms in the Plan. The following terms shall have
the meanings assigned to them, as follows:

“Committee” means the Compensation Committee of the Board of Directors of the
Company.

“Employment Agreement” means the employment agreement, if any, between the
Participant and the Company or an Affiliate.

“Payment Date” means the date that is 21/2 months following the close of the
Performance Period.

“Performance Goals” means the performance criteria established by the Committee
pursuant to Section 5 of the Plan and set forth in Appendix A.

“Performance Period” means the Fiscal Year commencing April 1, 20     .

“Plan” means the Consolidated Graphics, Inc. Annual Incentive Compensation Plan
(as in effect on the date hereof and as thereafter amended).

2. Effect of Award Agreement.

By signing this Award Agreement, Participant (a) acknowledges receipt of and
represents that he has read and is familiar with this Award Agreement;
(b) accepts the Award subject to all of the terms and conditions of this Award
Agreement; and (c) agrees to accept as binding, conclusive and final all
decisions or interpretations of the Committee.

3. Conditions Under Which the Award May Be Earned.

(a) General. Except as otherwise provided according to the terms of this Award
Agreement, the Employment Agreement or the Plan, Participant’s Award shall be
earned upon the satisfaction of the following requirements:



  (i)  
Participant remains continuously employed until the last day of the Performance
Period; and

 

1



--------------------------------------------------------------------------------



 



  (ii)  
the Committee, in its sole discretion, determines that the applicable
Performance Goals set forth in Appendix A hereof are satisfied; and



  (iii)  
the Plan is approved by shareholders of the Company at the annual meeting of
shareholders in 2008.

(b) Termination Prior to the Expiration of the Performance Period.
Notwithstanding any provision of this Award Agreement or the Plan to the
contrary, in the event that Participant’s employment is terminated (whether by
Participant or the Company) before the last day of the Performance Period, the
payment of Participant’s Award, if any, shall be made in accordance with the
terms of the Employment Agreement. Nothing in this Award Agreement shall
preclude the forfeiture of Participant’s Award under circumstances identified in
the Employment Agreement.

4. Payment of Awards.

Following a determination by the Committee that the Performance Goals were
satisfied during the Performance Period, the Company shall pay to Participant a
lump sum cash payment equal to the percentage of the Award that has been earned,
as determined by the Committee, in its sole discretion, pursuant to the criteria
set forth in Appendix A and the terms and conditions of the Plan and this Award
Agreement. Such payment shall occur on the Payment Date.

5. Withholding Taxes.

The Company shall withhold from any payment under Section 4 the amount of any
federal, state, local or foreign taxes required by law to be withheld with
respect to the settlement of the Award.

6. No Employment Rights.

Nothing in this Award Agreement shall confer upon the Participant any right to
continue in the employment of the Company or interfere in any way with any right
of the Company to terminate Participant’s employment at any time.

7. Nontransferability of Awards.

Neither this Award Agreement nor any Award subject to this Award Agreement shall
be subject in any manner to anticipation, alienation, sale, exchange, transfer,
assignment, pledge, encumbrance or garnishment by creditors of Participant or
Participant’s beneficiary, except transfer by will or by the laws of descent and
distribution. All rights with respect to the Award Agreement shall be
exercisable during Participant’s lifetime only by Participant or, if necessary,
Participant’s guardian or legal representative and, after his lifetime, by his
beneficiary or his estate.

-2-

 

2



--------------------------------------------------------------------------------



 



8. Amendment.

The Committee may amend this Award Agreement at any time; provided, however,
that no such amendment may adversely affect Participant’s rights under this
Award Agreement without the consent of Participant, except to the extent such
amendment is reasonably determined by the Committee, in its sole discretion, to
be necessary to comply with applicable law or to prevent a detrimental
accounting impact. No amendment or addition to this Award Agreement shall be
effective unless in writing.

9. Binding Effect.

This Award Agreement shall inure to the benefit of the successors and assigns of
the Company and, subject to the restrictions on transfer set forth herein, be
binding upon the Participant and the Participant’s heirs, executors,
administrators, guardians, legal representatives, successors and assigns.

10. Integration.

The Award Agreement, the Employment Agreement and the Plan constitute the entire
understanding and agreement of the Participant and the Company with respect to
the subject matter contained herein or therein and supersedes any prior
agreements, understandings, restrictions, representations or warranties among
Participant and the Company with respect to such subject matter other than those
as set forth or provided for herein or therein. To the extent contemplated
herein or therein, the provisions of the Award Agreement shall survive any
settlement of the Award and shall remain in full force and effect.

11. Section 409A Compliance.

This Award Agreement is intended to comply with Section 409A of the Code and any
ambiguous provision will be construed in a manner that is compliant with or
exempt from the application of Section 409A of the Code. If any provision of
this Award Agreement (or of any award of compensation, including equity
compensation or benefits) would cause Participant to incur any additional tax or
interest under Section 409A of the Code and accompanying Treasury regulations
and guidance, the Company shall, after consulting with Participant, reform such
provision to comply with Section 409A of the Code, to the extent permitted under
Section 409A of the Code.

-3-

 

3



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have executed this Award Agreement
effective                             , 20     .

CONSOLIDATED GRAPHICS, INC.

By:                                                                     
Name:
Title:


PARTICIPANT

                                                                           
Name:

-4-

 

4



--------------------------------------------------------------------------------



 



APPENDIX A

[TO BE DETERMINED BY COMPENSATION COMMITTEE]

-5-

 

5